Exhibit 10.21
 
 


PROMISSORY  NOTE
 


$320,000.00
Houston, Texas February 25, 2013

 


Promise to Pay: For value received, Mint Leasing North, Inc., ("Borrower") a
Texas Corporation domiciled at 323 North Loop West, Houston, Harris County,
Texas 77008, promises to pay to the order of Sambrand Interests,LLC,a limited
liability corporation ("Lender") at 1331Gemini Ste 103, Houston Texas 77058, or
at other such address as Lender may from time to time specify in writing, in
lawful money of the United States of America, the sum of Three Hundred Twenty
Thousand and no/100 Dollars ($320,000.00), together  with  accrued interest  on
the unpaid  principal  balance thereof, from February 25, 2013, until maturity
on or about February 25, 2014.
 
Interest Rate: The unpaid balance of this Note shall bear interest prior to
maturity at a fixed rate of twelve percent (12%) per annum. All interest due
hereunder shall be computed on the basis of a year of three hundred and
sixty-five (365) days and charged for the actual number of days elapsed.
 
Payment:  Borrower  shall pay Lender monthly interest  payments  in
the  amount  of $3,200.00 commencing no later  than  March  25, 2013 during  the
twelve-month term  of the Note. Upon completion of the interest-only payments,
ending with the final credited month on February 25, 2014, Borrower shall pay
Lender the Note in full in the amount  of $320,000.00.
 
The following is a recapitulation of the Borrower's payment obligations to Lender:
 

  1) March 25, 2013 $ 3,200.00     2) April 25, 2013 $ 3,200.00     3) May 25,
2013 $ 3,200.00     4) June 25, 2013 $ 3,200.00     5) July 25, 2013 $ 3,200.00
    6) August 25, 2013 $ 3,200.00     7) September 25, 2013 $ 3,200.00     8)
October 25, 2013 $ 3,200.00     9) November  25, 2013 $ 3,200.00    
10) December 25, 2013
$ 3,200.00    
11) January 25, 2014
$ 3,200.00    
12) February 25, 2014
$ 323,200.00  

 
Default: This Note shall become immediately due and payable upon the occurrence
of one or more of the following events ("Events of Default") provided  such
event(s) continues  after  seven (7) business days of written notice thereof has
been given to Borrower with respect to any monetary default  and after twenty
days of written notice with respect to any non-monetary default:
 
 
 

--------------------------------------------------------------------------------

 
(1)  If default  shall be made in the payment  of any installment of
principal  or interest under the Note when due and payable;
 
(2)  If  default  shall  be  made  in  the  performance
or  observance  of  any  covenant, agreement or condition set forth  in this
Note;
 
(3)  If a decree or order by a court of competent jurisdiction shall have been
entered:
 
(a)  Adjudging the Borrower a bankrupt; or
 
(b) Approving a petition seeking reorganization or rearrangement of Borrower
under the Bankruptcy Act, or any other similar applicable Federal or State laws;
or
 
(c) Appointing a receiver, liquidator or trustee or similar  functionary
to  take charge of all or substantially all, of the assets of Borrower; or
 
(d)  Directing the winding up or liquidation of Borrower's affairs.
 
(4)  If the Borrower  shall:
 
(a)  Institute voluntary  proceedings to be adjudged a bankrupt; or
 
(b) Consent to  the  filing  of bankruptcy  petition against it  or file  a
petition or answer or consent seeking reorganization or rearrangement under the
Bankruptcy  Act, or  any other  similar  applicable  Federal or  State  laws, or
consent to the filing of such petition: or
 
(c) Consent to  the  appointment of a receiver, liquidator or trustee  or
similar functionary to take charge of all, or substantially all, of the assets
of Borrower; or
 
(d)  Make a general assignment for the benefit  of its creditors; or
 
(e)  Admit in writing its inability to pay its debts generally as they become
due;
 
(5)  Upon Failure of Borrower  to:
 
(a)  Maintain
its  books,  accounts  and  records  in  accordance  with  generally accepted
accounting principles; or
 


 
 
2

--------------------------------------------------------------------------------

 
 
(b)  Duly comply with  all the laws applicable to Borrower and its business, the
violation of which would have a material and adverse effect on the Borrower; or
 
(c)  Timely file all Federal and State tax returns and pay all taxes as due when
due;
 
or
 
(6)  If  Borrower  defaults under  any
of its agreements  with third parties for money borrowed; or
 
(7)  If there shall be dissolution or liquidation of Borrower; or
 
(8)  If Borrower assigns, or attempts to assign, this Note  without
the  prior, express, written consent of Lender.  Lender, at his sole discretion,
may withhold such consent.
 
If an Event of Default occurs in the payment of this Note, then, at the option
of Lender, exercised by written notice  to Borrower  as set forth  herein, the
unpaid  principal  balance of this Note, together  with any interest  accrued
hereon, shall forthwith be and become due and payable and the Lender may,
without limitation, prejudice or waiver, proceed to protect and enforce his
rights by action at law, suit in equity, or foreclosure under any instrument
securing the Note or Lender may  resort  to  any two  or more  of such remedies,
such remedies  being  cumulative and not exclusive.
 
If default  is made in the payment  of this Note at maturity, regardless of how
its maturity is or might be brought about and this Note is placed in the hands
of an attorney for collection or suit is filed hereon, or proceedings in
bankruptcy or probate or other legal proceedings are initiated for collection
hereof,  the  Borrower  promises  and  agrees to  pay all reasonable  costs,
fees and expenses, including, without limitation, attorneys  fees and
collection  fees incurred  by Lender in any such case.
 
Default Rate of Interest: If an Event of Default occurs and Borrower is given
notice of such Event of Default as herein provided, the rate of interest
applicable to the unpaid principal balance of the Note, from the day notice is
given to Borrower  until the unpaid principal  balance of the Note is paid in
full, shall be the maximum interest rate allowed under the governing law now or
hereafter in effect in the State of Texas. The foregoing notwithstanding, it is
expressly stipulated and agreed to be the intent  of the Lender and the
Borrower  or any other holder of this Note, at all times, to comply with the
usury laws and all other laws relating to this Note and any instrument executed
by the Borrower in connection herewith now or hereafter in effect in the State
of Texas. Accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any other document related  hereto, in no event shall
this Note or any such other document require  the payment  or permit  the
collection of interest in excess of the maximum amount permitted by such laws.
If the laws of the State of Texas are ever revised, repealed or judicially
interpreted as to render usurious any amount called for herein or under any
other such document or if the terms and provisions of accordance to the above or
at the duly designated address at such time as notice is given.
 




 
3

--------------------------------------------------------------------------------

 
Successors and Assigns: This Note is for the benefit  of Lender and the Lender's
heirs, personal representatives and assigns. In the event of an assignment of
the indebtedness represented by this Note  or any part  thereof,
the  rights  and benefits  hereunder, to the  extent  applicable  to  the
indebtedness  so assigned, may be transferred with such indebtedness. The
covenants, term and conditions of this Note are binding on the Borrower, its
successors and assigns who may have been consented to in writing by Lender and
on all Guarantors hereof  and such Guarantors heirs and personal
representatives.
 


 
In witness thereof, the parties, wishing to be bound by the terms of this Note,
affix their signatures below on this 25th day of February 2013




BORROWER
LENDER
       
/s/ Jerry Parish
/s/ Chuck Waddell
Jerry Parish
Chuck Waddell
President
Advisor
Mint Leasing North, Inc.
Sambrand Interests, LLC





































 


 
4

--------------------------------------------------------------------------------

 

